The plaintiff below, Mary Davis, a young lady at the time about 20 years old, was seated in *Page 8 
the front seat of her father's car between her father (the driver) and a Miss Calloway, who was on the side nearest the right hand side of the car, when she was injured. Assuming that there was contributory negligence on the part of the plaintiff's father in driving his car into the intersection where it was struck by the LaSalle car of the defendant below, it certainly cannot be said as a matter of law that the father's contributory negligence is imputable to his minor child merely because she did not undertake to control her father's operation of the car in which she was simply a passenger at the time. S.A.L. versus Watson, 94 Fla. 571, 113 Sou. Rep. 716. Therefore plaintiff was entitled to recover unless her father's alleged negligence was the sole cause of the collision, the latter being a question of fact for the jury.
                        REHEARING DENIED